 1   Steve W. Berman (pro hac vice forthcoming)
     Craig R. Spiegel (122000)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 3
     Seattle, WA 98101
 4   steve@hbsslaw.com
     craigs@hbsslaw.com
 5   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 6
     Brian J. Shearer (pro hac vice forthcoming)
 7
     Craig L. Briskin (pro hac vice forthcoming)
 8   JUSTICE CATALYST LAW, INC.
     718 7th Street NW
 9   Washington, DC 20001
     bshearer@justicecatalyst.org
10   cbriskin@justicecatalyst.org
11   Telephone: (202) 524-8846

12   Attorneys for Plaintiff Sia Fraser, individually
     and on behalf of all others similarly situated
13

14                                  UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
     SIA FRASER, individually and on behalf of all       No. 4:20-cv-04600-JSW
17   others similarly situated,
                                                         NOTICE OF APPEARANCE OF
18                                          Plaintiff,   CRAIG R. SPIEGEL
19          v.

20   TEAM HEALTH HOLDINGS, INC.

21                                        Defendant.
22

23

24

25

26

27

28
 1            TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2            PLEASE TAKE NOTICE that Craig R. Spiegel of the law firm Hagens Berman Sobol

 3   Shapiro LLP hereby enters his appearance in this action on behalf of Plaintiff.
 4

 5   Dated: July 17, 2020                         Respectfully submitted,

 6                                                By /s/ Craig R. Spiegel
                                                      Craig R. Spiegel (122000)
 7                                                Steve W. Berman (pro hac vice forthcoming)
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
 8
                                                  1301 Second Avenue, Suite 2000
 9                                                Seattle, WA 98101
                                                  steve@hbsslaw.com
10                                                craigs@hbsslaw.com
                                                  Telephone: (206) 623-7292
11                                                Facsimile: (206) 623-0594
12
                                                  Ben M. Harrington (313877)
13                                                Rio S. Pierce (298297)
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
14                                                715 Hearst Avenue, Suite 202
                                                  Berkeley, California 94710
15                                                Telephone: (510) 725-3000
16                                                Facsimile: (510) 725-3001
                                                  Email: benh@hbsslaw.com
17                                                Email: riop@hbsslaw.com

18                                                Hannah Brennan (pro hac vice forthcoming)
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
19                                                55 Cambridge Parkway, Suite 301
                                                  Cambridge, MA 02142
20                                                hannahb@hbsslaw.com
21                                                Telephone: (617) 482-3700
                                                  Facsimile: (617) 482-3003
22
                                                  Brian Shearer (pro hac vice forthcoming)
23                                                Craig L. Briskin (pro hac vice forthcoming)
                                                  JUSTICE CATALYST LAW
24
                                                  718 7th Street NW
25                                                Washington, DC 20001
                                                  brianshearer@justicecatalyst.org
26                                                cbriskin@justicecatalyst.org
                                                  Telephone: (202) 524-8846
27

28
     NOTICE OF APPEARANCE OF CRAIG R. SPIEGEL - 1
     Case No.: 4:20-cv-04600-JSW
     010898-11/1328085 V1
